EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul N. Taylor on March 7, 2022.
The application has been amended as follows: 
Canceled claims 2-6, 12-16, 18 and 19.
Amended claim 1 as follows:
1. (Currently Amended) An electronic device with a locking mechanism, the electronic device comprising: 
a chassis having a first outer substrate and a second outer substrate, a first side wall extending from a surface of a base of the first outer substrate near a periphery of the electronic device, and a second side wall extending from the surface of the first outer substrate parallel to the first side wall; 
a mating component of the electronic device extending from a surface of a base of the second outer substrate near [[a]] the periphery of the electronic device; 
a cavity provided in a volume formed by the first side wall, the second side wall, and the surface of the first outer substrate near [[a]] the periphery of the electronic device, wherein the cavity is configured to receive the mating component of the electronic device, at least a portion of the mating component received within the cavity of the electronic device; 
a resilient cantilevered plate having a first end and a second, opposite end, wherein the cantilevered plate is attached to the first side wall of the chassis at or adjacent to the first end, and wherein the second end of the cantilevered plate is positioned within the cavity such to lockably engage the mating component therein and such that the first outer substrate and the second outer substrate are matingly engaged to form an enclosed volume; and 
internal electrical components contained within the first outer substrate and the second outer substrate in the enclosed volume, 
wherein the cantilevered plate is configured to bend at or adjacent to the second end, therein moving between a locked position and an unlocked position, wherein the mating component of the electronic device is securable in the locked position and removable in the unlocked position, 
wherein the cantilevered plate comprises a magnetic composition, and 
wherein the cantilevered plate is configured to bend via placement of a permanent magnet adjacent to an external surface of the chassis based on a magnetic attraction between the cantilevered plate and the permanent magnet.  
Amended claim 8 as follows:
8. (Currently Amended) An electronic device comprising: 
a chassis having a first outer substrate and a second outer substrate, a first side wall extending from a surface of a base of the first outer substrate near a periphery of the electronic device, and a second side wall extending from the surface of the first outer substrate parallel to the first side wall; 
a cavity provided in a volume formed by the first side wall, the second side wall, and the surface of the first outer substrate near the periphery of the electronic device; 
a mating component of the electronic device extending from a surface of a base of the second outer substrate near [[a]] the periphery of the electronic device, at least a portion of the mating component received within the cavity of the electronic device such that the first outer substrate and the second outer substrate are matingly engaged to form an enclosed volume; 
internal electrical components contained within the first outer substrate and the second outer substrate in the enclosed volume; and
a resilient cantilevered plate having a first end and a second, opposite end, wherein the cantilevered plate is attached to the first side wall of the chassis at or adjacent to the first end, wherein the second end of the cantilevered plate is positioned within the cavity such to lockably engage the mating component therein, and wherein the cantilevered plate is configured to bend at or adjacent to the second end, therein moving between a locked position and an unlocked position, 
wherein the cantilevered plate comprises a magnetic composition, and 
wherein the cantilevered plate is configured to bend via placement of a permanent magnet adjacent to an external surface of the chassis based on a magnetic attraction between the cantilevered plate and the permanent magnet.
Amended claim 17 as follows:
    17. (Currently Amended) An electronic device with a locking mechanism, the electronic device comprising: 
a chassis having a first outer substrate and a second outer substrate, a first side wall extending from a surface of a base of the first outer substrate near a periphery of the electronic device, and a second side wall extending from the surface of the first outer substrate parallel to the first side wall; 
a cavity provided in a volume formed by the first side wall, the second side wall, and the surface of the first outer substrate near the periphery of the electronic device; 
a mating component comprising a resilient cantilevered plate having a first end attached to a surface of a base of the [[first]] second outer substrate near the periphery of the electronic device and a second, opposite end positionable within the cavity; 
a retaining device positioned on the first or second side wall, wherein the retaining device is configured to receive a portion of the mating component within the cavity and secure the mating component in a locked position such to lockably engage the mating component therein and such that the first outer substrate and the second outer substrate are matingly engaged to form an enclosed volume; and [[,]] 
internal electrical components contained within the first outer substrate and the second outer substrate in the enclosed volume; 
wherein the mating component is configured to bend at or adjacent to the second end, therein moving the locking mechanism between the locked position and an unlocked position, wherein the [[first]] second outer substrate and the mating component are removable from the [[chassis]] first outer substrate in the unlocked position, 
wherein the cantilevered plate comprises a magnetic composition, and
wherein the cantilevered plate is configured to bend via placement of a permanent magnet adjacent to an external surface of the chassis based on a magnetic attraction between the cantilevered plate and the permanent magnet.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 8 and 17, Sykes et al. (US 6,920,976) in view of Yamagiwa (US 7,944,690) disclose the claimed electronic device with the exception of wherein the resilient cantilevered plate comprises a magnetic composition, and wherein the cantilevered plate is configured to bend via placement of a permanent magnet adjacent to an external surface of the chassis based on a magnetic attraction between the cantilevered plate and the permanent magnet.  
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the electronic device disclosed by Sykes et al. in view of Yamagiwa to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/07/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619